Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson Pederson (US-20140052220-A1).
 Regarding claim 1, Pederson teaches an illumination apparatus comprising a first light source configured to emit light having a first spectral light distribution having a first main light intensity peak about a first peak wavelength providing light stimulation, wherein the first light source is a cold white light emitter and the first peak wavelength is within the range of 450 -490 nm (Pederson teaches light sources that are a colored light source in combination with a white light source [0106 and 108], the first light source is an emitter with a blue DWL (dominant wavelength) between 465nm-485nm and is combined with a cold white light emitter with a color temperature between 5000 degree K- 10000 degree K[0107][0108]; from the instant application pg. 15 Ln 13-20, “a cold white light emitter may be defied as a light source producing white light having a color temperature of 5000 -9500 K”), 
 a second light source configured to emit light having a second spectral light distribution having a second main light intensity peak about a second peak wavelength being different from the first peak wavelength, wherein the second light source is a cold white light emitter and the second peak wavelength is within the range of 440 -450 nm or 490 -500 nm, and wherein the first and second peak 
a third light source configured to emit light having a third spectral light distribution having a third main light intensity peak about a third peak wavelength being different from the first peak wavelength and from the second peak wavelength, wherein the third light source is a warm white light emitter the third peak wavelength is within the range of 500 -700 nm (Pederson teaches light sources that are a colored light source in combination with a white light source [0106 and 108], a third light source is an emitter with a green or red DWL (dominant wavelength) between 520nm-535nm or 620nm-630nm , different from the first and second source, and is combined with a warm white light emitter with a color temperature between 2600 degree K- 3700 degree K[0107][0108]; from the instant application pg. 16 Ln 1-2, “a warm white light emitter may be defied as a light source producing white light having a color temperature of 1600-4000K”), 
a further light source configured to emit light having a further spectral light distribution having a further main light intensity peak about a further peak wavelength being different from the first peak wavelength and from the second peak wavelength, wherein the further light has a main light intensity peak at a peak wavelength within the range of 580 - 630 nm (Pederson teaches an additional light source, a red emitter with a DWL of 620nm-630nm, this peak is different from the first, second, and third source), 

 wherein the illumination apparatus is configured to provide adjustment of light intensity of the third light source in to order to compensate for the adjusting of the relative light intensity between the first light source and the second light source ([0112] Pederson provides a control unit that can control each emitter individually, by sensing the light output the system may adjust the relative output of the third source to compensate for the first and second source; [0063] intensity as a parameter may be controlled to stay constant over time by compensating one light source with another), such that an overall light output from the illumination apparatus is maintained ([0063] each individual light source can be adjusted so that intensity is constant over time).
Regarding claim 3, Pederson teaches an illumination apparatus substantially as claimed in claim 1. Further, Pederson teaches an illumination apparatus wherein the third light source is a green light emitter and the third peak wavelength is within the range of 500 - 580 nm ([0108] Pederson teaches a third light source is an emitter with a green DWL (dominant wavelength) between 520nm-535nm)
Regarding claim 4, Pederson teaches an illumination apparatus substantially as claimed in claim 1. Further, Pederson teaches an illumination apparatus wherein the third light source is a red light emitter and the third peak wavelength is within the range of 630 - 700 nm ([0106] Pederson teaches a third light source is an emitter with a red DWL (dominant wavelength) between 620nm-630nm, slightly different than the range specified, but with consideration of MPEP 2131.03 Anticipation of Ranges, this description satisfies anticipation of the specified range. Further, Pederson teaches that the taught Loupis (US 20160016001 A1) paragraph [0049] which teaches a red light has a peak wavelength of 635-700 nm, which in within the claimed range).
Regarding claim 5, Pederson teaches an illumination apparatus substantially as claimed in claim 1. Further, Pederson teaches an illumination apparatus further comprising a fourth light source configured to emit light having a fourth spectral light distribution having a fourth main light intensity about a fourth peak wavelength being different from the first peak wavelength, from the second peak wavelength and from the third peak wavelength ([0108] Pederson teaches an embodiment of the lighting apparatus to include a more than five light sources with different peak wavelengths and spectra: a red, green, blue, royal blue, cyan, and amber, light sources are described with different peak wavelengths), wherein the illumination apparatus is configured to provide adjustment of light intensity of the fourth light source in to order to in combination with the adjusting of the third light source compensate for the adjusting of the relative light intensity between the first light source and the second light source ([0112] Pederson provides a control unit that can control each emitter individually, by sensing the light output the system may adjust the relative output of the sources to compensate for the first and second source; [0063] intensity as a parameter may be controlled to stay constant over time by compensating one light source with another; [0063] each individual light source can be adjusted so that intensity is constant over time).
Regarding claim 6, Pederson teaches an illumination apparatus substantially as claimed in claim 5. Further, Pederson teaches an illumination apparatus wherein the fourth light source is a red light emitter and the fourth peak wavelength is within the range of 630 - 700 nm ([0106] Pederson teaches a fourth light source is an emitter with a red DWL (dominant wavelength) between 620nm-630nm, slightly different than the range specified, but with consideration of MPEP 2131.03 Anticipation of Ranges, this Loupis (US 20160016001 A1) paragraph [0049] which teaches a red light has a peak wavelength of 635-700 nm, which in within the claimed range).
Regarding claim 8, Pederson teaches an illumination apparatus substantially as claimed in claim 1. Further, Pederson teaches an illumination apparatus the apparatus being configured to provide adjustment of light intensity of the further light source ([0112] Pederson provides a control unit that can control each emitter individually, by sensing the light output the system may adjust the relative output of the sources to compensate for the first and second source; [0063] intensity as a parameter may be controlled to stay constant over time by compensating one light source with another; [0063] each individual light source can be adjusted so that intensity is constant over time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US-20140052220-A1) as applied to claim 1 above, and further in view of Loupis (US-20160016001-A1).
Regarding claim 2, Pederson teaches an illumination apparatus substantially as taught in claim 1. Tsuboi does not teach an illumination apparatus wherein the second light source has a 50% intensity over a spectral wavelength range of at least 70 nm.

	It would be obvious for one of ordinary skill in the art at the time of filing to have modified the illumination system of Tsuboi with a wide bandwidth light source as taught by Loupis because a broader bandwidth light source may allow for photo activation at more than one peak wavelength [0141]. Further, this modification would comprise a simple substitution of one known element (a light source with a narrower) for another (a light source with a greater than 70nm bandwidth) to obtain predictable results (to provide a spectrally diffuse light source for photo activation [0115] [0141]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes patents: van de Ven et al. (US-20140228914-A1) and Nigola (US-20140248678-A1) both of these patents are cited as references for light sources with different properties (wavelength, color, bandwidth, intensity) that are common for lighting systems that are made to affect the living body and would be known to one of skill in the art. Tsuboi (US-20100060195-A1) is noted as it discusses the control of individual light sources to control a total intensity output ([0022] [0056] intensity of each emitter is adjustable and can vary its output; [0060] [0061] intensity of each emitter may be adjusted to keep a constant luminance while providing different spectra of light). Hjerde (US-9560714-B1) is noted for is disclosure of Planckian locus locations of various wavelength and light temperature relationships. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 February 2021